Citation Nr: 1818780	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for tension headaches for the period from May 8, 2013, to April 26, 2017.

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from April 1976 to March 1983, and from November 1997 to May 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 rating decision in which the RO, inter alia, reduced from 30 to 0 percent the rating assigned for the Veteran's tension headaches, effective May 8, 2013, and denied service connection for a heart condition.  The Veteran filed a notice of disagreement (NOD) that same month and a statement of the case (SOC) was issued in May 2014.  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.

In June 2017 2017, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

The Board's decision addressing the claim of entitlement to restoration of a 30 percent rating for tension headaches for the period from May 8, 2013, to April 26, 2017, is set forth below.  The claim for service connection for a heart condition is addressed in the remand following the order; that matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions necessary to fairly adjudicate the matter herein decided have been accomplished.

2.  Following a VA examination in May 2013, the RO, in an October 2013 rating action, reduced the Veteran's rated for service-connected tension headaches from 30 percent to noncompensable, effective May 8, 2013; the Veteran's overall rate of disability compensation remained unchanged.

3.  The record does not demonstrate that, at the time the RO reduced the 30 percent rating assigned for tension headaches, there had been material improvement in that disability.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent rating for tension headaches for the period from May 8, 2013, to April 26, 2017, are met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the fully favorable disposition of the restoration claim decided herein, the Board finds that all notification and development actions needed to fairly adjudicate that aspect of the appeal have been accomplished.


II.  Analysis

By way of background, the Board notes that the Veteran was awarded service connection for tension headaches by way of a September 2012 rating action.  A 30 percent rating was assigned, effective October 22, 2010.  In February 2012, the Veteran filed for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The RO considered this to encompass a claim for increase for all service-connected disabilities.  The Veteran was then afforded a VA examination in May 2013.  At that time, the Veteran reported headaches four to five times a month, lasting for a day at a time, but denied associated photophobia, sonophobia, nausea, and/or vomiting.  The examiner found that the Veteran did not experience characteristic prostrating attacks of migraine headache pain.

In October 2013, the RO issued a rating decision wherein it, inter alia, decreased the Veteran's tension headache evaluation from 30 to 0 percent, effective May 8, 2013.  The Veteran disagreed with the reduction.  In an April 2017 rating decision, the RO increased, to 30 percent, the rating assigned for the Veteran's tension headaches, effective April 26, 2017.  Thus, the issue before the Board is entitlement to restoration of the 30 percent rating for tension headaches for the period from May 8, 2013, to April 26, 2017.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

At the outset, the Board points out that 38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  After expiration of the 60 day period, if no hearing is requested, a rating action will be taken to effectuate the reduction based on the evidence of record.  38 C.F.R. § 3.105(e) (2017).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  Although generally a reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements, see Kitchens v. Brown, 7 Vet. App. 320, 325 (1995), where a reduced rating would not result in a decrease or discontinuance of the current compensation payments, there are no procedural requirements, VAOPGCPREC 71-91 (Nov. 1991).

In the instant case, the RO did not issue the Veteran a rating action proposing the reduction in his tension headache rating.  See 38 C.F.R. § 3.105(e).  However such notice is not required in this Veteran's case.  At the time that the RO issued the October 2013 rating decision, the Veteran was receiving a combined compensation rating of 90 percent.  Despite the rating reduction, the Veteran's overall disability rate remained at 90 percent; thus, the lack of notice prior to the reductions, as typically required by 38 C.F.R. § 3.105(e) does not, in this case, void the reduction.  See VAOPGCPREC 71-91 (Nov. 1991).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in its October 2013 rating decision, reduced the rating for the Veteran's tension headaches from 30 to 0 percent, effective May 8, 2013.  The 30 percent rating had been assigned in the RO's September 2012 rating decision, which awarded service connection for tension headaches, effective October 22, 2010.  Thus, the 30 percent rating had been in effect for less than five years at the time of the RO's reduction.  Accordingly, the provisions under 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  As regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2017),.  See also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this case, the RO's reduction of the Veteran's rating was based solely on the findings from a May 2013 VA examination, which the RO stated showed that the Veteran did not experience any characteristic prostrating or non-prostrating attacks of migraine or non-migraine headaches.  In this regard, the Board notes that, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, a noncompensable rating is assigned for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2017).

As noted above, the disability rating under consideration was in effect for less than five years.  Hence, the provisions of 38 C.F.R. § 3.344(c) are for application in this case and adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  In this case, the May 2013 examination report discloses that the Veteran reported headaches four to five times a month, lasting for a day at a time.  The Veteran denied associated photophobia, sonophobia, nausea, and/or vomiting and indicated that the headaches were not incapacitating in that they did not require him to leave work.  The Veteran reported treatment with Tylenol, with mild benefit.  Regarding whether the Veteran experienced frequent prostrating and prolonged attacks of migraine headache pain, no response was provided.  It was, however, indicated that the Veteran did not have prostrating attacks of non-migraine pain.  Based on this examination report, the RO reduced the Veteran's disability rating to zero percent, noting that it was found that the Veteran did not experience characteristic prostrating attacks of migraine headache pain.

In this regard, the Board notes that the rating criteria have not defined "prostrating."  Further, the VA examiner provided no discussion of what constitutes a "prostrating" attack of headache.  Moreover, during his June 2017 hearing, the Veteran stated that when asked by the examiner whether he experienced prostrating headache attacks, he did not understand the question, as "prostrating" was not explained to him.  Also, in a September 2014 statement, the Veteran reported that it was not feasible for him to take time off from work due to his headaches, as he did not receive paid time off.  He stated, however, that his headaches did interfere with his ability to function at work.  The Veteran has also submitted a headache journal dated during the relevant time period, where he describes his headaches to consist of throbbing and stabbing pain

Overall, the Board finds that, in consideration of the fact that "prostrating" is not defined by regulation, when reasonable doubt is resolved in favor of the Veteran, the May 2013 VA examination provided an insufficient basis to conclude that the Veteran's tension headaches improved such that a reduction in rating was warranted.  The Board also points out that examination report contains some internal inconsistencies that cause the Board to question the adequacy of the examination.  Notably, the examiner checked the box indicting that the Veteran's treatment plan did not include taking medication for his headaches; however, in discussing the Veteran's medical history, it was noted that the Veteran's headaches were treated with Tylenol of Aleve.  The Board also points out that the focus of the examination was primarily to evaluate functional impact of the Veteran's headaches from an occupational standpoint, as it was afforded to him in connection with his claim for TDIU.

As, in the case, the Board finds that the May 2013 VA examination report is inadequate to demonstrate overall improvement in the Veteran's service-connected tension headaches (the applicable standard for ratings in effect for less than five years), the Board must conclude that the reduction in rating from 30 percent to noncompensable was improper, and that restoration of the 30 percent rating, from May 8, 2013, is warranted.  38 C.F.R. § 3.344(c); see Dofflemyer, 2 Vet. App. at 251-252.

ORDER

Restoration of a 30 percent rating for service-connected tension headaches, for the period from May 8, 2013, to April 26, 2017, is granted, subject to the law and regulations governing the payment of VA compensation.


REMAND

As regards the claim for service connection for heart disease, the Board's review of the claims file reveals that additional AOJ action is warranted.  

A review of the record shows that the Veteran filed a claim for service connection for a heart condition in January 2013, at which time he stated his belief that his heart condition was secondary to service-connected posttraumatic stress disorder (PTSD) with dysthymia.  In support of his claim, he submitted private medical records showing past myocardial infarction in 2012, and containing diagnoses of coronary artery disease and angina.

In May 2013, the Veteran was afforded a VA examination, the report of which records diagnoses of coronary artery disease and angina.  Regarding the etiology of the Veteran's heart conditions, the examiner stated that although emotional stress can be a factor associated with triggering anginal symptoms, the etiology of the underlying coronary artery disease is more likely to be the Veteran's various cardiac risk factors, to include family history and dyslipidemia, than his service-connected psychiatric disorder.  

In correspondence received in September 2014, the Veteran stated that he did not know his biological parents, as he was orphaned at birth.  He stated that in answering the question as to family history of heart disease, he was referring to members of his foster/adoptive families who had heart disease.  The Veteran also submitted a statement from his private physician, C.L., M.D., dated in June 2015, who opined that, based on a review of medical records, it was unlikely that the Veteran coronary artery disease and/or angina were secondary to the Veteran's PTSD.  Dr. C.L. further opined, however, that it was at least as likely as not the Veteran's PTSD would aggravate the Veteran's anginal symptoms, stating that the Veteran's PTSD impacts his reaction to stress, which creates its own stress that is likely to increase the Veteran's anginal symptoms.  

The AOJ then obtained additional medical opinion in April 2017.  Specifically, it was requested that a VA clinician review the record and provide an opinion on whether it was at least as likely as not that the Veteran's heart condition was aggravated beyond its natural progression by the Veteran's service-connected psychiatric disorder.  Upon review of the record, the examiner noted that when VA care was established in 2006, the Veteran's body mass index (BMI) identified him as being obese.  The clinician explained that chronic obesity leads to metabolic syndrome, which is associated with a host of atherosclerosis inducing conditions.  The clinician went on to state that as the obesity-induced atherosclerosis risk factors progressed, so did the Veteran's coronary artery disease.  The clinician stated that this is normal progression "for a patient with a positive family history of [coronary artery disease/ischemic heart disease] . . . combined with obesity-induced atherosclerosis risk factors.  The clinician then went on to not that just because the Veteran has chest pain episodes, it does not mean that there has been an aggravation of the underlying coronary artery disease.  Ultimately, the clinician opined that it was less likely than not that the Veteran's underlying coronary artery disease was aggravated beyond normal progression by his PTSD.

Upon review of the evidence of record, there seems to be a consensus that the Veteran's coronary artery disease was less likely than not caused by his PTSD.  Notably, however, both VA examiners relied upon the Veteran's "family history" of heart disease.  As indicated by the Veteran, and also as disclosed in various medical records, the Veteran was orphaned as an infant and does not know his biological parents.  The Veteran also explained during his hearing why he indicated a family history of heart disease to the 2013 VA examiner.  Given that the family referred to by the Veteran and subsequently the VA examiners are not biologically related to the Veteran, it would appear that the VA examiners based their opinions regarding the Veteran's predisposition for the development of heart disease on an inaccurate factual premise, which diminishes the probative value of their opinions.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinions based upon an inaccurate history are of little probative value).

Further, regarding the question of aggravation, the Board notes that the 2017 VA examiner addressed only the Veteran's coronary artery disease, but did not comment on whether the Veteran's diagnosed angina has undergone a permanent worsening beyond its natural progression as a result of the Veteran's PTSD with dysthymia.  In this regard the Board notes that angina is a disease for which service connection is available separate from coronary artery disease.  See 38 C.F.R. § 3.309(e) (2017) (providing that ischemic heart disease includes, among other things, coronary artery disease and "stable, unstable and Prinzmetal's angina).  Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, consistent with the evidence of record and Clemons, the Veteran's claim for service connection for heart disease reasonably includes not only coronary artery disease, but also angina.  

Regarding the private clinician's opinion that it was at least as likely as not the Veteran's PTSD would aggravate the Veteran's anginal symptoms, the Board finds it unclear whether that opinion supports a finding that the angina itself has undergone a permanent worsening due to PTSD, as opposed to a mere exacerbation of symptoms due to PTSD.  Ultimately, the Board finds that the evidence currently of record is not sufficient for adjudication of the Veteran's claim and further medical opinion is necessary.  On remand, the AOJ should seek to obtain a medical opinion as set forth below from a cardiologist or physician who otherwise specializes in cardiovascular disease.  

Prior to arranging for new medical opinions (and, if deemed necessary, further examination to obtain such opinions), to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS) all outstanding, pertinent records.

As for VA records, the electronic claims file currently included VA treatment records from the Salt Lake City, Utah, and Denver, Colorado, VA Medical Centers (VAMCs) dated through October 2016 and April 2017, respectively.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, records of treatment of the Veteran from the Salt Lake City and Denver VAMCs, dated since October 2016 and April 2017, must be associated with the claims file. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1).  But see 38 U.S.C. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salt Lake City and Denver VAMCs (and any associated facility(ies) all outstanding  records of evaluation and/or treatment of the Veteran, dated since October 2016 and April 2017, respectively.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from a cardiologist, or appropriate physician who otherwise specializes in the evaluation of and treatment for cardiovascular disease, an opinion addressing nature and etiology of the Veteran's heart disease, based on claims file review, if possible.

Only arrange for the Veteran to undergo further examination, by a cardiologist, or appropriate physician who otherwise specializes in the evaluation of and treatment for cardiovascular disease, if deemed necessary in the judgment of the individual designated to provide the requested opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions:

a) is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's coronary artery disease was caused OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected coronary PTSD with dysthymia. 

In addressing the above, the clinician must consider that the Veteran was orphaned and did not know his biological parents.  Thus, any reference in the record to a family history of heart disease should not be relied upon in this case, as the family members referred to are not biological relatives of the Veteran.

b) is it at least as likely as not that the Veteran's angina was caused OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected coronary PTSD with dysthymia. 

In addressing the above, the clinician must consider the Dr. C.L.'s opinion concerning an aggravation of anginal symptoms and the opinion of the 2017 VA clinician that that PTSD can exacerbate angina.  The clinician should consider whether the evidence is sufficient to conclude that the Veteran's angina itself, as opposed to symptoms, has been worsened beyond its natural progression.  If aggravation is not found, the physician should explain the difference between a worsening of anginal symptoms as opposed to a worsening of the underlying disease process.   

The clinician must address both causation and aggravation for both coronary artery disease and angina, and complete, clearly-stated rationale for the conclusions reached must be provided, and.  The clinician is reminded that merely stating that it is his or her opinion that a condition was not caused or aggravated by the Veteran's psychiatric disorder is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the clinician's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a heart condition, to specifically include both coronary artery disease and angina, in light of all pertinent evidence and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App.369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


